Order entered February 22, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01270-CV

                         CLAUDIA MARIE SKINNER, Appellant

                                               V.

                               EDDIE CLEMMONS, Appellee

                      On Appeal from the County Court at Law No 1
                              Williamson County, Texas
                          Trial Court Cause No. 12-1017-FC4

                                           ORDER
       By order dated January 17, 2019, the Court ordered appellant to provide, by January 31,

written verification that she had paid or made arrangements to pay the court reporter’s fee and

cautioned her that failure to comply may result in the Court ordering the appeal submitted

without the reporter’s record. As of today’s date, appellant has not complied. Accordingly, we

ORDER the appeal be submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       Appellant shall file her brief on the merits by March 25, 2019.

                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE